Citation Nr: 0522001	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  95-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
bilateral fusion of the lumbar spine L4 to S1 with severe 
loss of motion, levoscoliosis, with spondylolisthesis grade I 
and degenerative arthritis.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1969 until March 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.

These matters were previously before the Board in December 
1997 and December 2003.  On those occasions, remands were 
ordered to accomplish additional development.

It is noted that the veteran requested a hearing before a 
Decision Review Officer in correspondence dated in September 
2003.  However, in a subsequent October 2003 communication, 
the veteran withdrew such request.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
postoperative fusion of the lumbar spine L4 to S1 with 
levoscoliosis, with spondylolisthesis grade I and 
degenerative arthritis has been manifested by complaints of 
pain, radiating to the lower extremities, productive of 
severe limitation of motion, but with no findings consistent 
with severe incomplete paralysis of the sciatic nerve or 
muscular atrophy.

2.  The competent evidence shows that the veteran's 
postoperative bilateral fusion of the lumbar spine L4 to S1 
with severe loss of motion, levoscoliosis, with 
spondylolisthesis grade I and degenerative arthritis 
precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 60 percent for postoperative bilateral fusion of the 
lumbar spine L4 to S1 with severe loss of motion, 
levoscoliosis, with spondylolisthesis grade I and 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (from September 23, 2002, until September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have been met. 38 U.S.C.A. §§ 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in February 2004 apprised the appellant of 
the information and evidence necessary to substantiate her 
claims.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in her possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of her case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, a transcript of the 
veteran's December 1996 personal hearing before the RO is of 
record.  Furthermore, the claims file contains statements 
submitted by the veteran's husband.   Finally, the veteran 
herself has submitted statements in support of the appeal.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Further regarding the duty to assist, it is noted that the RO 
made attempts to obtain records associated with a Social 
Security Administration (SSA) disability determination.  
However, as indicated in a November 2002 report of contact, 
such records were unavailable, having been destroyed by the 
SSA after 7 years.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

TDIU

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his/her age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

I.  Increased rating- lumbar spine

Factual background

Testimonial evidence

The veteran testified at a personal hearing before the RO in 
December 1996.  The veteran presented at such hearing in a 
wheelchair, because her back was aching.  (Transcript "T", 
at 1).  She stated that she required her husband's help to 
get dressed.  (T. at 2).  She could cook, but her back could 
not tolerate standing to clean the dishes.  She also 
indicated that she wore a full body brace on her worst days.  
Such brace was recommended and made for her by VA.  VA also 
gave her the wheelchair.  (T. at 3).  The veteran also had a 
walker, but that did not help her when her symptomatology was 
at its worst.  The veteran further reported that a TENs unit 
provided little relief, because she had no feeling in her 
lower back.  Therefore, her regimen with regard to the low 
back consisted of taking pain pills.  The medication included 
both pain killers and muscle relaxers.  (T. at 4).  The 
latter was for her muscle spasms, which she stated were quite 
painful.  

Also at her December 1996 hearing, the veteran stated that 
she had worsening degenerative arthritis in her back.  (T. at 
5).  She stated that she was spending more and more days in 
her wheelchair, which depressed her because she used to be 
athletic.  She was no longer able to mow her lawn, rake her 
yard or go hiking.  

Occupationally, the veteran stated that her last job prior to 
her disability was in a factory.  She guessed that it was 
about 15 years ago that she held such position.  

Regarding her daily activities, the veteran stated that she 
spent 80 percent of the day sitting.  (T. at 8).  

A June 1997 communication from the veteran, addressed to 
Senator Carl Levin, describes her medical history with regard 
to the low back.  From that correspondence, it is learned 
that the veteran's first back surgery was a spinal fusion 
performed in 1980.  That procedure alleviated her symptoms 
for about 10 years, and then they began to worsen again.  She 
next had surgery in 1992.  The veteran indicated that on most 
days she could get around with the use of a cane, but that 
some days her discomfort necessitated a wheelchair.

Additional statements from the veteran indicate continued 
complaints of back pain.  In a May 2003 statement, the 
veteran discussed her inability to maintain employment as a 
result of her service-connected back disability.  She did 
work briefly in a grocery store beginning in 1999.  However, 
in 2002 she was terminated after being accused of being 
overmedicated on the job.  She further stated that such 
employment further deteriorated her health.  She then 
accepted a job working part-time in a pharmacy but this work 
increased her symptoms.  She had to increase her medication 
dosage and she had to give notice to her employer.  

In an April 2004 statement, the veteran's husband further 
attested to the severity of the veteran's low back 
disability.  He described her employment history and noted 
that she was not physically able to work.  He remarked that 
was not even capable of performing housework.  For example, 
he explained that after mopping the kitchen floor, the 
veteran was incapacitated for two days.  He also reported 
that he assisted the veteran with dressing, such as putting 
on her shoes and socks, on her bad days.  Such bad days were 
occurring with greater frequency.  

In a February 2005 statement, the veteran indicated that she 
was facing the prospect of a third surgery on her back.  The 
remainder of that letter discussed her employment background, 
as described above.  However, this account provided more 
detail as to a past job with a plastics company, which she 
began in 1980.  On that job, the veteran sustained a serious 
injury to her left leg.  Due to that injury, she received 
unemployment benefits.

Medical evidence

A January 1994 x-ray report showed spinal fusion changes of 
the lower lumbar spine.  There was also first-degree anterior 
subluxation of L5 over S1.  

VA outpatient treatment records dated in 1994 reflect 
complaints of back pain, along with neurological findings.  
For example, a September 1994 report indicates tenderness to 
palpation of the spine and pain with straight leg raising, as 
well as numbness to pinprick.  

A December 1994 CT scan of the lumbosacral spine contained an 
impression of postoperative changes of multilevel laminectomy 
with posterior L3-S1 spinal fusion.  The study also indicated 
limited sensitivity at the L5-S1 level.  

VA clinical record dated in 1995 reflects continued treatment 
for back pain.  A January 1995 record shows complaints of 
back pain, rated as 6 out of 10.  At that time, there was 
intermittent numbness of the left thigh and leg pain in the 
back of the left thigh.  Such records also showed decreased 
deep tendon reflexes.  A November 1995 report indicates 
increased pain and muscle spasms, as well as bilateral pain 
in the posterior thigh and calf.  The veteran's pain 
decreased with lying down.  

In November 1995, the veteran had a myelogram of the lumbar 
spine.  This study showed no significant change since the 
previous test was conducted.  The impression was mild 
degenerative L2-L3 spinal stenosis.

VA outpatient treatment reports dated in 1996 show further 
complaints of low back pain radiating into both legs.  Such 
reports reveal that the veteran was undergoing physical 
therapy.  Such reports further reveal findings of back spasms 
and tenderness of the paraspinal muscles.  As noted in a 
March 1996 report, lower extremity strength was 5/5 and range 
of motion was full.  Neurological findings included 2+ 
reflexes, seen in March 1996 and a very positive reverse 
straight leg raise and a mildly positive Patrick's sign, both 
noted in June 1996.  A July 1996 report revealed complaints 
of pain rated as 8-9/10.  The report indicated that the 
veteran's pain was usually greater than 5/10.

Complaints of pain and back stiffness are noted in VA 
outpatient treatment reports dated in 1997 and 1998.  A May 
1997 report noted complaints of leg twitching.  A July 1997 
report shows decreased sensation to light touch in the left 
lower extremity.  There were also markedly tender S1 joints.  
A February 1998 report noted back muscle spasms, radiating to 
the upper extremities.

The veteran was examined by VA in April 1998.  She complained 
of back pain so severe that she could not concentrate 
sufficiently to pursue her hobbies.  Standing led to a 
worsening of pain within 10 minutes.  Sitting for 45 minutes 
or longer also aggravated her symptoms.  She indicated that 
her last walk occurred about a month earlier and lasted for 
minutes.  She experienced a weakening of her back after 
walking.  She stated that her back became fatigued about 
halfway through the day.  She limited lifting to 5 to 7 
pounds.  Lifting that amount increased her back pain and 
caused her legs to throb.  

Regarding flare-ups, the veteran identified two periods of 
exacerbation during the past 6 months.  Her flare-ups lasted 
from 24 to 48 hours.  During such time, her back was weak and 
fatigued, though she denied a loss of spinal mobility.  She 
remained in bed for 2 days in the past month due to back 
pain.  Typically, she lay in bed 1/2 to 1 day per month due to 
back pain.  Her medications included morphine, percocet, and 
trazodone.

Objectively, range of motion of the lumbar spine was as 
follows:  flexion to 35 degrees, with a worsening of baseline 
pain at 30 degrees; extension to 10 degrees, with worsened 
pain at that point; lateral flexion to 30 degrees, both right 
and left; right rotation to 30 degrees; and left rotation to 
15 degrees, with an exacerbation of pain at the limit of each 
rotation.  No loss of coordination was observed during range 
of motion testing.  

The VA examiner commented that the function of the veteran's 
lumbosacral spine was significantly limited at baseline.  The 
examiner could not estimate the loss of motion during flare-
ups, but noted that she likely minimized motion during such 
episodes.  The examiner did not believe that repetitive 
motion would cause additional loss of motion.  Movement did 
not appear to be weakened, and there was no evidence of 
excess fatigability or incoordination.  

A miscellaneous VA examination in April 1998 found no 
evidence of a neurologic disability.  Cranial examination was 
completely normal.  Sensory and motor examination was also 
intact.  Coordination was normal.

A CT scan performed in May 1998 revealed bilateral 
laminectomies and posterior spinal fusion with bilateral 
pedical screws at L3, L4, L5 and S1.  There was no obvious 
intervertebral disc herniation.  A subsequent CT scan in June 
1998 found no lumbosacral herniated disc material, central 
spinal stenosis or neural foraminal encroachment.

Additional VA examinations were conducted in November 1998.  
One such evaluation, addressing the joints, noted that the 
veteran could walk 50 feet at a time and could sit up for one 
hour before needed to shift her position.  She typically used 
a cane for ambulation outside of her home.  She reported that 
she could vacuum, wash dishes and do laundry, except during 
times of flare-up.  

Objectively, that examination evaluated the veteran's 
neurologic complaints.  Cranial nerve testing was normal.  
Motor testing and coordination were also normal.  Sensation 
to light touch, pain and temperature was subjectively reduced 
at the anterior left leg, distal to the knee.  However, there 
was no sensory asymmetry in the upper extremity or at the 
posterior leg and foot.  Likewise, vibration and 
proprioception were normal and symmetric.  Tendon reflexes 
were reduced, but symmetric, with a trace at the biceps, 
brachioradialis and ankles, bilaterally.  Reflexes were 
absent at the knees.  Following these objective studies, the 
examiner concluded that there was no evidence of neurologic 
disability.  

The veteran also underwent a VA orthopedic examination in 
November 1998.  At that time, she entered the examination 
room using a wheelchair as a walker.  Objectively, there was 
a large midline scar in the lumbosacral region.  There was 
also tenderness to soft touch from the mid-thoracic region 
down to the sacrum.  Such was also reproduced in the 
bilateral paravertebral regions.  There was also pain in the 
buttocks bilaterally, extending to the greater trochanteric 
bursa bilaterally and down the anterior and lateral thighs 
bilaterally.  

Regarding range of motion, the veteran had flexion to 60 
degrees and extension to 15 degrees, both limited by pain.  
Tilting was reduced on the right by 10 degrees and by 15 
degrees on the left.  Rotation was 30 degrees, both right and 
left.  All motions were accompanied by pain.   

Following the examination, the VA examiner commented that 
there was no evidence of lower extremity weakness, loss of 
coordination, or other neurologic disorder secondary to the 
veteran's chronic pain.  

VA outpatient treatment reports dated in 2000 continue to 
reflect complaints of low back pain.  A January 2000 report 
included a pain scale of assessment of 7 out of 10.  

VA outpatient treatment reports dated in 2002 also show 
lumbar complaints and findings.  A January 2002 report 
indicated that there was no tenderness to palpation along the 
spine.  There was tenderness to minimal pressure lateral to 
the sacroiliac joint.  No spasm was palpated.  However, the 
assessment was back pain with likely intermittent spasm. 

A July 2002 pain clinic note indicated constant pain in the 
right buttock, rated as 7 to greater than 10 out of 10 in 
intensity.  She also had occasional throbbing down her 
posterior thighs.  In forward flexing, the veteran could 
bring her fingertips to within 36-cm. of the floor.  She 
could extend to 25 percent of normal and bilateral side bend 
to 25 percent of normal.  Palpation of the lumbar spine 
showed very indurated paraspinal muscles that were tender 
bilaterally from L1-S1.  She could heel toe walk without 
difficulty.  Seated straight leg raise was negative for 
radicular symptoms at 70 degrees bilaterally.  Reflexes were 
2+ asymmetric at the quadriceps and gastrocnemius 
bilaterally.  

VA clinical records dated in 2003 further reveal treatment 
for back pain.  A February 2003 record shows complaints of 
increased pain and hyperesthesia.  The low back was tender 
and there was hyperesthesia along the bilateral thighs.  
Another February 2003 record reveals findings of tightness 
behind the legs on straight leg raise.  The legs had 5/5 
strength and reflexes were normal.

The veteran was again examined by VA in March 2003.  The 
veteran stated that long walking or sitting in one position 
triggered her back pain.  Such pain limited her daily 
activity, such as the ability to perform chores at home.  
Sometimes the pain was 10/10 but other times it was about 5-
6/10.  She used a back brace and also a cane.  She took daily 
doses of medication like morphine and percodan, and 
occasionally took muscle relaxants as well.  

Upon physical examination, the veteran walked fairly 
comfortably with or without her cane.  There was normal heel-
toe gait, but slightly increased lumbar lordosis.  She did 
not have any back or knee brace.  A midline surgical scar was 
noted that measured 4.5 inches in length.  It was well healed 
and nontender.

Other objective findings included mild tenderness in the 
lower lumbar area, without scoliosis, muscle spasm or muscle 
atrophy.  She had flexion to 40 degrees, complaining of pain.  
She had extension to 5 degrees, also with pain.  Lateral 
flexion, right and left, was to 15 degrees, with complaint of 
pain.  Bilateral rotation was to 10 degrees, with complaint 
of pain.  There was evidence of incoordination, but no 
evidence of fatigability or weakness.  Functional limitation 
of the low back due to subjective pain was present.  

Neurologically, sensation was normal.  There was slightly 
decreased left knee reflex, but other reflexes were normal.  
Straight leg raise was to 50 degrees on either side, with 
complaint of back pain.  The Lasegue test was negative.  

Analysis

Throughout the entire period of this appeal, the veteran has 
been assigned a 60 percent evaluation for postoperative 
fusion of the lumbar spine, L4 to S1, with severe loss of 
motion, levoscoliosis, with spondylolisthesis grade I and 
degenerative arthritis.  

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293, was effective September 23, 2002.  The 
next amendment affected general diseases of the spine and 
became effective September 26, 2003.  

In reviewing the schedular criteria in effect prior to 
September 23, 2002, it is noted that neither Diagnostic Code 
5292 (limitation of lumbar motion), Diagnostic Code 5293 
(intervertebral disc syndrome) nor Diagnostic Code 5295 
(lumbosacral strain) afford ratings in excess of the 60 
percent presently assigned.  Thus, those Code sections cannot 
serve as a basis for an increased evaluation here.  Moreover, 
while Diagnostic code 5285 affords a 100 percent rating, this 
is not applicable because the evidence does not establish 
residuals of vertebral fracture with cord involvement.  
Moreover, as the competent evidence fails to demonstrate 
ankylosis, a higher rating is not appropriate under 
Diagnostic Codes 5286 or 5289.  There are no other relevant 
code sections for consideration with respect to the period in 
question.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In fact, there is no indication that bed rest was 
prescribed by a physician at any time.  Moreover, the 
criteria relating to incapacitating episodes does not afford 
a rating in excess of 60 percent.  Thus, the revised version 
of Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, does not allow for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board finds that separate evaluations for the orthopedic 
and neurologic manifestations of the veteran's low back 
disability, when combined with the evaluations for the other 
service-connected disabilities, would not result in a higher 
combined rating than the 80 percent currently in effect for 
the period in question.  In so finding, the Board notes that 
even if the veteran's orthopedic manifestations are deemed 
severe, warranting a 40 percent evaluation pursuant to 
Diagnostic Code 5292, a higher combined evaluation would only 
result under the table provided in 38 C.F.R. § 4.25, if her 
neurological rating was 40 percent or higher.  However, as 
discussed below, there is no support for a 40 percent 
evaluation for neurological manifestations of the veteran's 
low back disability.

Under the schedular criteria under 38 C.F.R. § 4.124a, for 
neurological disabilities, Diagnostic code 8520 (sciatic 
nerve) affords a rating of 60 percent for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  
A 40 percent evaluation is afforded for moderately severe 
incomplete paralysis.  Such has not been demonstrated by the 
medical evidence.  Indeed, the neurological findings of 
record during the period in question, as demonstrated at her 
March 2003 VA examination, include positive straight leg test 
and a slightly decreased left knee reflex.  Other reflexes 
were normal, as was sensation.   Further, the Lasegue test 
was negative.  Such findings are not consistent with severe 
or moderately severe incomplete paralysis.  Moreover, no 
evidence of record establishes muscular atrophy.  In 
summation, then, the evidence of record does not warrant a 40 
percent evaluation (or higher) for the neurological 
manifestations of the veteran's service-connected low back 
disability.  

For the reasons explained above, the revisions to the 
schedular criteria effective September 23, 2002, do not 
afford the veteran an increased rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  A 100 percent evaluation applies where the 
evidence shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral 
strain; Diagnostic Code 5238 for spinal stenosis; Diagnostic 
Code 5242 for degenerative arthritis; and Diagnostic Code 
5243 for intervertebral disc syndrome.  

Here, there is no showing of ankylosis in the medical 
evidence.  As such, the General Rating Formula does not serve 
as a basis for an increased rating here.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  

As discussed above, the veteran is already in receipt of the 
highest available rating 60 percent rating for incapacitating 
episodes of intervertebral disc syndrome.  Thus, a higher 
evaluation is not possible on this basis.  

Additionally, the Board has considered whether a separate 
evaluation is warranted for the veteran's lumbar scar.  In 
this vein, the March 2003 VA examination report indicated a 
midline surgical scar measuring 4.5 inches in length.  It was 
well healed and nontender.  As no symptomatology has been 
identified with respect to such scar, a separate evaluation 
is not for application here.  

In conclusion, the schedular criteria pertaining to 
disabilities of the spine, as in effect prior to September 
23, 2002, as revised effective September 23, 2002, and as 
further amended effective September 26, 2003, do not warrant 
an increased rating for the veteran's postoperative fusion of 
the lumbar spine L4 to S1 with severe loss of motion, 
levoscoliosis, with spondylolisthesis grade I and 
degenerative arthritis.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, while the evidence does reflect that the veteran's 
low back disability causes interference with employment, such 
has already been contemplated in the assigned evaluation.  
Therefore, application of the regular schedular standards is 
not rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  TDIU

Factual background

In addition to the evidence already set forth in this 
decision with respect to the veteran's employment history, 
the claims file contains a May 2004 letter written by I. D. 
Y., M.D.  In that communication, Dr. I. D. Y. discussed the 
veteran's work history.  He noted that she had injured 
herself in 1980 while working for a plastic company.  
Following that injury, the veteran underwent her first back 
surgery.  As stated in Dr. I. D. Y.'s letter, the veteran 
received workman's compensation from 1980 to 1997.  She made 
subsequent attempts at employment from 1999 to 2002, at a 
grocery store and in 2003 at a pharmacy.  These jobs served 
to aggravate her back symptomatology, requiring her to 
increase her medication.  Per the veteran's report, by the 
end of the day, she was unable to drive herself home due to 
extreme pain and drowsiness from her medication.  

In his May 2004 correspondence, Dr. I. D. Y. expressed his 
belief that the veteran's constant pain rendered impossible 
for her to work.  He reiterated that she was 100 percent 
disabled due to her long-standing back pain.  

Analysis

As noted previously, a veteran is entitled to a total 
disability evaluation based on individual unemployability if 
he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Service connection is currently established for post 
operative fusion of the lumbar spine, L4 to S1, with severe 
loss of motion, levoscoliosis, spondylolisthesis grade I and 
degenerative arthritis, rated 60 percent disabling.  
Additionally, the veteran is service-connected for major 
depressive disorder with pain disorder, rated as 30 percent 
disabling prior to July 25, 2002, and as 50 percent disabling 
thereafter.  Finally, she is service-connected for post 
operative donor sight scar, posterior ileum bilateral, with 
slight loss of hip motion, rated as 10 percent disabling.  

Therefore, from October 17, 1997, the veteran's combined 
rating is 80 percent.  Prior to such time, he did not meet 
the thresholds set forth under 38 C.F.R. § 4.16(a).  

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a) prior to October 17, 
1997, a total disability rating would still be warranted if 
the evidence of record demonstrates that she is unable to 
engage in substantially gainful employment due to her 
service-connected disabilities

Here, the Board determines that an award of TDIU is 
justified.  In so finding, the Board relies on the May 2004 
communication written by Dr. I. D. Y.  Such correspondence 
contained the opinion that the veteran's constant pain made 
it impossible for her to work.  The physician reiterated that 
she was 100 percent disabled due to her long-standing back 
pain.  Although Dr. I. D. Y. considered injury sustained by 
the veteran at work subsequent to service, there has been no 
clinical distinction of record between the service-connected 
and any nonservice-connected back manifestations.  As such, 
the Board has made no such distinction in its consideration 
herein.

The Board finds Dr. I. D. Y.'s May 2004 opinion to be 
probative, as it was based on a medical and employment 
history of the veteran consistent with the facts of record.  
Moreover, he indicated that the veteran had been under his 
care for back problems since 1980, giving him great 
familiarity with the nature and extent of her low back 
symptomatology.  Finally, there is no other competent opinion 
of record which refutes Dr. I. D. Y.'s conclusion.  

In summation, prior to and from October 17, 1997, the 
evidence of record establishes that her post operative 
bilateral fusion of the lumbar spine, L4 to S1, with severe 
loss of motion, levoscoliosis, spondylolisthesis grade I and 
degenerative arthritis, has precluded substantially gainful 
employment.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996) and Beverly v. Brown, 9 Vet.App. 402, 412 (1996).  The 
Board notes that in reaching this conclusion, the evidence 
supports the claim, and the benefit of the doubt doctrine has 
been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 60 percent for postoperative fusion of 
the lumbar spine L4 to S1 with severe loss of motion, 
levoscoliosis, with spondylolisthesis grade I and 
degenerative arthritis is denied. 

Entitlement to TDIU is granted, subject to governing criteria 
applicable to the payment of monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


